IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                       AT NASHVILLE

                 RUDOLPH POWERS v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Wayne County
                                         No. 14585


                    No. M2009-00937-CCA-R3-HC - Filed January 6, 2010


The Appellant, Rudolph Powers, appeals the trial court's summary dismissal of his petition for
habeas corpus relief. The Appellant failed to assert a cognizable claim for which habeas corpus
relief may be granted. Accordingly, the judgment of the trial court is affirmed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
       Pursuant to Rule 20, Rules of the Court of Criminal Appeals

THOMAS T. WOODALL, J., delivered the opinion of the court, in which DAVID H. WELLES and JERRY
L. SMITH , JJ. joined.

Rudolph Powers, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; John H. Bledsoe, Assistant Attorney General,
for the appellee, State of Tennessee.

                                 MEMORANDUM OPINION

        In 1981, the Appellant was convicted of aggravated rape and robbery accomplished with a
deadly weapon. See Rudolph Powers v. Neil Rone, Warden, No. 02C01-9208-CR-00191, 1993 WL
194008 (Tenn. Crim. App., June 9, 1993), perm. to appeal denied, (Tenn., Oct. 4, 1993). For these
offenses, the Appellant received sentences of life imprisonment and twenty-five years, respectively.
Id. The Appellant's convictions and sentences were affirmed on direct appeal. Id. The Appellant
has filed numerous petitions for post-conviction relief and habeas corpus relief. All have been
unsuccessful. See Rudolph Powers v. State, No. W2007-01245-CCA-R3-HC, 2008 WL 539033
(Tenn. Crim. App., Feb. 27, 2008).

       The Appellant filed the instant petition for a writ of habeas corpus on January 27, 2009. The
Appellant claimed that he was denied his “Miranda Rights, Right to Counsel, Fair Access to Court,
[and] Fair Access to the Appeal Courts.” The trial court dismissed the petition without a hearing.
The Appellant appealed, and the State has filed a motion to affirm pursuant to Court of Criminal
Appeals Rule 20. For the reasons stated below, the State’s motion is granted.
         Article I, Section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify the applicable procedures
for seeking such a writ. However, the grounds upon which our law provides relief are very narrow.
 McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). Habeas corpus relief is available in this state only
when it appears on the face of the judgment or the record of the proceedings that the trial court was
without jurisdiction to convict or sentence the defendant or that the sentence of imprisonment has
otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In other words, habeas
corpus relief may only be sought when the judgment is void, not merely voidable. Taylor v. State,
995 S.W.2d 78, 83 (Tenn. 1999). A petitioner cannot collaterally attack a facially valid conviction
in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992); State ex rel.
Holbrook v. Bomar, 364 S.W.2d 887, 888 (Tenn. 1963). A voidable judgment or sentence is one
which is facially valid but which requires evidence beyond the face of the judgment or the record of
the proceedings to establish its invalidity. See Taylor, 995 S.W.2d at 83. "[W]here the allegations
in a petition for writ of habeas corpus do not demonstrate that the judgment is void, a trial court may
correctly dismiss the petition without a hearing." McLaney, 59 S.W.3d at 93.

       Having reviewed the record, the Court concludes that the trial court did not err in dismissing
the Appellant’s habeas corpus petition. Aside from the fact that the Appellant did not comply with
the mandatory procedural requirements for filing a habeas corpus petition, Hickman v. State, 153
S.W.3d 16 (Tenn. 2004), the claims the Appellant raised in his petition would render the judgments
voidable, not void, and they may not be collaterally attacked in a suit for habeas corpus relief.

       For these reasons, the State’s motion is granted. The judgment of the trial court is affirmed
in accordance with Rule 20.


                                       ____________________________________
                                       THOMAS T. WOODALL, JUDGE




                                                  2